DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-12, 14, 23-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herbette et al. (US 2009/0005734 A1).
With regard to claim 1, 23, 24, Herbette discloses A delivery device for intravenous delivery of microparticles to a patient, the delivery device being fluidly connectable to (i) a first source (in syringe 113b; [0018]) of an injection medium and (ii) a second source (113a) of an injection medium, the delivery device comprising: a first fluid inlet (see fig below)  fluidly connectable to the first source of the injection medium, a fluid outlet (see fig below), a fluid mixer (112/312, Fig. 3b) fluidly connecting the first fluid inlet to the fluid outlet, a second fluid inlet (see Fig below) fluidly connectable to the second source of the injection medium, and a source of microparticles or receptacle ([0023],  and a microparticle trap (316) fluidly located between the source of microparticles and the fluid mixer; microparticle source or receptacle can either be considered to be within cylinder 114a or could be a separate container reservoir 204 that is fluidly connected to 113a and can be drawn into 113a) fluidly connecting the second fluid inlet to the fluid mixer; wherein, when fluid flows from the second source of the injection medium into the delivery device: the second injection medium fluidly drives microparticles from the source of microparticles into the fluid mixer ([0023], microparticles are drawn into or are located within a medium inside 114a and are then flushed into the mixer via the plunger), and the fluid outlet dispenses to the patient an injection medium that comprises the microparticles (microparticle solution flows out of catheter 112 which contains the fluid outlet).

    PNG
    media_image1.png
    841
    544
    media_image1.png
    Greyscale

With regard to claim 2, Herbette discloses wherein the source of microparticles comprises an elongate housing (either 114a can be considered the housing holding the microparticles or the particle reservoir 204) holding the microparticles, wherein the elongate housing is fluidly connected at one end to the fluid mixer and fluidly connectable at a distal end to the second source of the injection medium (all the components are fluidly connected to one another).
With regard to claim 3, Herbette discloses wherein delivery device defines a chamber (see Fig above) fluidly located between the elongate housing and the second fluid inlet (all the components of the device could be considered fluidly coupled as fluid flows between one to another).
With regard to claim 4, Herbette discloses wherein the chamber comprises a conical portion (see chamber labeled above showing a conical shape) that funnels microparticles located in the chamber into the elongate housing when the delivery device is in a microparticle-loading orientation.
With regard to claim 5, Herbette discloses wherein the fluid mixer comprises: a conduit (112/312) for the first injection medium, the conduit fluidly connecting the first fluid inlet with the fluid outlet; and a dispenser (314a) disposed within the conduit, the dispenser fashioned to add microparticles to the injection medium (314a contains medium and particles coming from syringe 114a) in the direction of the flow of the injection medium passing through the fluid mixer.
With regard to claim 6, Herbette discloses wherein the conduit (312) and the dispenser  (314a) are concentric tubes, with the dispenser disposed within the conduit (see Fig. 3b).
With regard to claim 7, Herbette discloses wherein the fluid mixer is configured to flow the first injection medium in a substantially horizontal orientation when the delivery device is in a delivery orientation (device may be held in a vertical or horizontal orientation for delivery).
With regard to claim 8, Herbette discloses wherein the fluid mixer is configured to flow the first injection medium in a substantially vertical orientation when the delivery device is in a delivery orientation (device may be held in a vertical or horizontal orientation for delivery).
With regard to claim 10, Herbette discloses wherein the microparticle trap (316) comprises an approximately 90 degree bend or a U-turn in tubing connecting the source of microparticles to the fluid mixer (the term approximately implies the bend or u-turn must not be exact, therefore 316 provides a substantially 90 degree turn or almost a full u-turn and reads on the claims).
With regard to claim 11, Herbette discloses wherein the source of the first injection medium (114b) is different from the source of Page 3 of 7U.S. Application No. 17/281,769 Preliminary Amendment dated May 21, 2021 the second injection medium (114a), optionally wherein the first and the second injection mediums are the same ([0018]).
With regard to claim 12, Herbette discloses wherein the delivery device defines a flow path for the microparticles, the microparticle flow path comprising the source of microparticles, the fluid mixer, and the fluid outlet, and all fluid connections therebetween (fluid flows from all components and therefore could all be considered a flow path).
With regard to claim 14, Herbette discloses wherein the cross section of the microparticle flow path is substantially constant from the source of microparticles to the fluid mixer (the term substantially implies the flow path must essentially be the same but does not need to be exactly the same, thus the flow path of Herbette could be considered substantially constant).
With regard to claim 25, Herbette discloses wherein the receptacle is fluidly connected to the second fluid inlet at a first end, and is fluidly connected to the fluid mixer at a second end (all the components are fluidly connected as fluid flows between all the components freely and thus the receptacle is fluidly connected to the second fluid inlet and fluidly connected to the fluid mixer).
With regard to claim 26, Herbette discloses further comprising a loading fluid inlet ([0023] the loading fluid inlet can be considered the inlet of the particle reservoir that is fluidly connected to the syringe) the fluidly connected to the receptacle. 
With regard to claim 27, Herbette discloses wherein the receptacle: (a) fluidly couples the loading fluid inlet and the fluid mixer (all components can be considered fluidly connected), or (b) fluidly couples the loading fluid inlet and a loading fluid outlet (not required to be taught by the art as the claims state an “or” clause).
With regard to claim 28, Herbette discloses further comprising a filter fluidly located between the receptacle and the loading fluid outlet (this limitation does not need to be taught by the art because the loading fluid outlet is not a required feature of the device as claims in claim 27).
With regard to claim 29, Herbette discloses wherein the fluid mixer is a T-junction (316 could be considered a T-junction portion of the mixer with the extensions that extend into the conduit 312). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herbette et al. (US 2009/0005734 A1).
With regard to claim 13, Herbette discloses optimizing the particle size to fit the location in which it is being used ([0017]). However, does not explicitly disclose the flow path is at least three times the average diameter of the microparticles. It would be prima facie obvious for one of ordinary skill in the art to optimize the size of the flow path and microparticles such that they may be used for the appropriate location in the body. Doing so does not alter the overall function of the device. 
With regard to claim 14, Herbette discloses optimizing the size of the particles depending on the use of the device ([0017]). However, does not explicitly disclose the packing efficiency from about 80% to 40%. It would be prima facie obvious for one of ordinary skill in the art to optimize the packing efficiency of the microparticles depending on the delivery location as doing so would not alter the overall function of the device.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herbette et al. (US 2009/0005734 A1) in view of Cade (US 2017/0151357 A1).
With regard to claim 16, Herbette discloses the claimed invention except for microparticles of a specific gravity. 
Cade teaches the delivery of microparticles having a specific gravity y that is greater than the gravity of the injection medium ([0064]). Further, it would be prima facie obvious for one of ordinary skill in the art to optimize the specific gravity of the microparticles depending on the function in which they are being used without altering the overall function of the device. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Herbette with the specific gravity as taught by Cade for the purpose of optimizing delivery to specific areas of the body ([0064]).
Response to Arguments
Applicant's arguments filed 1/13/22 have been fully considered but they are not persuasive. Applicant states that Herbette does not teach a particle trap but rather teaches vanes 316 that cannot be considered a particle trap. However, as present claimed, the claims do not impart any specific structure or function to the particle trap. Therefore, the vanes 316 could be considered a particle trap as they would necessarily prevent movement or restrict movement of the particles from moving straight through the device. Without further specificity, the broad term of the structure is taught by Herbette. 
Further Applicant states that the particle trap 316 of Herbette is not located between a particle source and a fluid mixer. However as cited in the Office Action, the particle source is considered (113b or 113a) and the fluid mixer is considered catheter 112. 112 is the catheter that allows for the two solutions to be mixed and delivered to the patient. Therefore, the vanes 316 considered the particle trap is located between the source (113a, 113b) and the fluid mixer (112). The claims do not provide any specific structure to the fluid mixer therefore, any structure that allows for the two fluids to mix can be considered the fluid mixer. If the claims were to provide further structure defining each of the these components, the current rejection could be overcome.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lauren P Farrar/Primary Examiner, Art Unit 3783